UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4243


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND CHARLES WEBBER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00048-RLV-DSC-4)


Submitted:   November 18, 2010             Decided:   November 29, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond Charles Webber pled guilty to mail fraud, in

violation      of    18    U.S.C.       § 341       (2006).     The   district     court

sentenced      Webber      to    125      months’      imprisonment.      On     appeal,

counsel    for      Webber      has    filed    a    brief    pursuant   to    Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious        grounds      for    appeal,      but    challenging   the    sentence

imposed.       Specifically, counsel suggests Webber’s sentence at

the top of the Sentencing Guidelines range is too harsh and that

the district court erred in not giving to Webber credit for time

Webber spent in custody on an allegedly related charge.                          Webber

has filed a pro se supplemental brief raising similar issues.

The Government elected not to file a response.                     We affirm.

              We    review      a     sentence       for   reasonableness      under   an

abuse-of-discretion standard.                   Gall v. United States, 552 U.S.

38, 51 (2007).           This review requires appellate consideration of

both    the      procedural         and    substantive        reasonableness      of   a

sentence.          Id.    This court must assess whether the district

court     properly        calculated        the      advisory     Guidelines      range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.                United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010) (“[A]n individualized explanation must accompany

every sentence.”); United States v. Carter, 564 F.3d 325, 330

                                                2
(4th Cir. 2009) (same).                In addition, this court presumes a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.                 United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

              We    conclude         that        Webber’s        sentence      is      both

procedurally and substantively reasonable.                        The district court

properly      calculated        Webber’s      Guidelines         range,     treated    the

Guidelines as advisory, and considered the applicable § 3553(a)

factors.      See United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).        Moreover, the district court based its sentence on

its individualized assessment of the facts of the case.                             Carter,

564 F.3d at 328.          Last, we conclude that Webber has not rebutted

the   presumption          that      his     within-Guidelines              sentence    is

presumptively reasonable.               With respect to Webber’s assertion

that the district court erred in not crediting him for time

served   on    a    related      offense,        the    record    reflects     that    the

district   court         did   not   conclusively         deny    credit,     rather    it

stated it would leave the record open for a ruling on credit

because what was before the court was “too nebulous to permit a

credit to be granted at the present time.”                            We conclude the

district   court     did       not   abuse   its       discretion     in    imposing   the

chosen sentence.

              As required by Anders, we have reviewed the record and

Webber’s   pro      se    supplemental        brief      and   find    no    meritorious

                                             3
issues for review.    Accordingly, we affirm the district court’s

judgment.    This court requires that counsel inform Webber in

writing of his right to petition the Supreme Court of the United

States for further review.      If Webber requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,   then   counsel   may   move   this    court   for   leave   to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Webber.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    4